Citation Nr: 0941991	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  08-38 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
hypertension.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to 
April 1964. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in 
Atlanta, Georgia. 

The Veteran testified before the undersigned Veterans Law 
Judge in May 2009.  A transcript of the hearing is of record.


FINDINGS OF FACT

1. In an August 2002 rating decision, the RO denied service 
connection for hypertension. The Veteran did not timely 
appeal and that decision became final.

2. The evidence added to the record since August 2002, when 
viewed by itself or in the context of the entire record, does 
not relate to an unestablished fact necessary to substantiate 
the claim nor raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1. The August 2002 rating decision, which denied the 
Veteran's claim of entitlement to service connection for 
hypertension, is final. 38 U.S.C.A. § 7105 (West 2002), 38 
C.F.R. §§ 3.160(d), 20.201, 20.302 (2009).

2. The evidence received subsequent to the August 2002 rating 
decision is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for 
hypertension have not been met. 38 U.S.C.A. §§ 5103(a), 
5103A, 5107(b), 5108, 7105 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.156, 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence. When an appellant seeks to reopen a claim based on 
new evidence, VA must first determine whether the additional 
evidence is "new" and "material." Second, if VA determines 
that new and material evidence has been added to the record, 
the claim is reopened and VA must evaluate the merits of the 
appellant's claim in light of all the evidence, both new and 
old. Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996).

The question of whether a claimant has submitted new and 
material evidence to reopen a claim and the question of 
whether upon such reopening, a claimant is entitled to VA 
benefits, are questions relating to a single 'matter' for 
purposes of the Board's jurisdiction under 38 U.S.C.A. § 
7104(a). Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 
It is the Board's jurisdictional responsibility to consider 
whether a claim should be reopened, no matter what the RO has 
determined. Wakeford v. Brown, 8 Vet. App. 237 (1995).

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, the credibility of the evidence is generally 
presumed. Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 
3 Vet. App. 510, 513 (1992). Moreover, the new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits. Evans 
v. Brown, 9 Vet. App. 273, 285 (1996). However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108. See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

VA regulation defines "new" as evidence not previously 
submitted and "material" as evidence related to an 
unestablished fact necessary to substantiate the claim. If 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim. See 38 C.F.R. § 3.156(a) (effective in August 
2001). As the appellant filed his claim in 2003, this version 
of 38 C.F.R. § 3.156(a) is applicable in this case.

The Veteran filed a claim for service connection for 
hypertension in June 2002. The claim was denied in an 
August 2002 rating decision. Available evidence failed to 
disclose hypertension was caused by some event or experience 
in service. The evidence also showed no manifestations of 
hypertension within one year following discharge from 
service. He was notified of the denial in an August 2002 
letter, and did not appeal that decision. The decision became 
final. 

The Veteran subsequently requested at his October 2003 Travel 
Board hearing that his claim for service connection for 
hypertension be reopened. Evidence received since the 
August 2002 denial of service connection for hypertension, 
included a June 2005 VA examination, medical records used to 
decide his social security disability benefits, private 
treatment records, a November 2005 private medical statement, 
March 2007 and October 2007 statements from the Veteran, 
hearing testimony from the Veteran at his May 2009 Travel 
Board hearing, and a May 2009 lay statement from his ex-wife 
. 

Turning first to the VA 2005 examination report, the Board 
notes that the examination report shows diagnostic findings 
related to the Veteran's claimed ulcer. This evidence is  new 
in that it is not evidence that was previously of record. 
However, it is not material as it does not relate to the 
origin of the Veteran's claimed hypertension. It relates to 
his claimed ulcer disease and does not  raise a reasonable 
possibility of substantiating the claim. 

Next, private medical evidence used to make a determination 
on the Veteran's Social Security Administration disability 
benefits were associated with the claims folder. These 
records, which are primarily related to colon cancer, ulcer 
disease, and psychiatry showed disorders that were 
determinative in his social security disability claim. 

This evidence, although new, in that it was not previously of 
record, is not material, as it does not relate to an 
unestablished fact and does not raise a reasonable 
possibility of substantiating the claim. Therefore, this 
evidence is also not both new and material. 

Private treatment records from 2001 to 2006 were also 
associated with the claims folder and are not new and 
material to the instant claim. Although the evidence was not 
previously of record, the evidence related to his blood 
pressure was evidence from his private physician dated in 
November 2005 indicating the medication the Veteran was 
prescribed for his hypertension. 

Other private treatment records from 2001 to 2006 showed 
blood pressure checks over a time period, which were normal.  
This evidence, the physician's statement and the blood 
pressure checks already relate to an established fact, the 
Veteran's diagnosed hypertension. However, the evidence does 
not raise a reasonable possibility of substantiating the 
claim for hypertension. Therefore, it is not new and 
material. 

Further, the Board has considered the Veteran's written 
statements of record, those of his ex-wife, and his Travel 
Board hearing testimony.  While new, as they were not offered 
at the time of the last final denial, this evidence all 
related to his presumed hereditary history of hypertension, 
and that he had the disorder prior to, during, and after 
service. 

These are all lay statements of the origin of the Veteran's 
hypertension but none of them show that hypertension began in 
service, preexisted service and was aggravated by service, or 
was first diagnosed within one year of service discharge. All 
of the lay statements and hearing testimony are essentially 
duplicative of his contentions all along. As previously 
stated, lay assertions of medical causation cannot serve as 
the predicate to reopen a claim under § 5108. As such, the 
evidence is not new and material.

As the evidence received since the last final denial in 
August 2002 is not both new and material, the application to 
reopen the previously denied claim must fail. As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO. Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies. See 38 U.S.C.A. § 7261(b)(2). In 
the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless. 
However, the Veteran bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the Veteran. See 
Shinseki v. Sanders, 556 U.S. ___ (2009). 

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486. 

In claims to reopen based on new and material evidence, VA 
must both notify a claimant of the evidence and information 
that is necessary to reopen the claim and of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought. Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial. 

In this case, the notice letter provided to the Veteran in 
March 2007 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied. Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial. 

Next, VA has a duty to assist a veteran in the development of 
the claim. This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
treatment records, and providing an examination when 
necessary. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  

In this case, the RO obtained a VA examination report and 
private treatment records. Moreover, a specific medical 
opinion is not needed to consider whether the Veteran has 
submitted new and material evidence but, rather, the Board 
has reviewed all the evidence submitted to the claims file 
since the last final denial. Therefore, a remand for a VA 
opinion is not warranted. See 38 C.F.R. § 3.159(c)(4)(iii) 
(2009).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran. See Bernard v. Brown, 4 
Vet. App. 384 (1993). Significantly, he has not identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained. 

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim. Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for hypertension is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


